DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on September 2, 2020, has been entered. Applicant is reminded to utilize the status identifiers for the claims (i.e. currently amended, new, previously presented, cancelled, and withdrawn and amended).








Claim Disposition

3. 	Claims 1-33 have been cancelled. Claims 34-42 have been added and are pending. Claims 34-42 are under examination.



Abstract

4.	There is provided a nucleic acid molecule comprising a nucleotide sequence encoding for a functional factor VIII protein, wherein the portion of the nucleotide sequence encoding for the B domain of the factor VIII protein is between 90 and 111 nucleotides in length and encodes for an amino acid sequence comprising a sequence having at least 85% identity to SEQ ID NO: 4 and which comprises six asparagine residues. Also provided is a functional factor VIII protein, a vector comprising the above nucleic acid molecule, a host cell, a transgenic animal, a method of treating haemophilia[[,e.g.]] for example, haemophilia A, and a method for the preparation of a parvoviral gene delivery vector.



Drawings
5.	The drawings filed on September 2, 2020 are accepted by the examiner.


Specification Objection

6.	The specification is objected to for the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Nucleic acid molecule encoding Factor VIII protein".
	The specification is objected to because to the typographical error found for example, on page 37, line 28, ‘Chaperon’ which should be ‘chaperone’.
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See pages 33-34, for example.  It is suggested that http:// is deleted.
	The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as TWEEN, has been noted in this application (see page 42, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. 
Correction is required. 



Information Disclosure Statement

7.	The Information Disclosure Statement filed on March 2, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Claim Objection

8.	Claims 34-35, 37-38 and 40-41 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 34 is amended to read, “An isolated nucleic acid molecule comprising…encoding a functional Factor VIII protein, wherein the nucleotide…”.
For clarity it is suggested that claim 35 is amended to read, “A vector comprising [[a]] the isolated nucleic acid molecule of claim 34.
For clarity it is suggested that claim 37 is amended to read, “The isolated nucleic acid molecule of claim 34, wherein the….”.
For clarity it is suggested that claim 38 is amended to read, “A vector comprising [[a]] the isolated nucleic acid molecule of claim 37.

For clarity it is suggested that claim 35 is amended to read, “A vector comprising [[a]] the isolated nucleic acid molecule of claim 40.
Appropriate correction is required.





Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.



9.	Claims 34-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 34-42 is/are directed to, “an isolated nucleic acid molecule comprising a nucleotide sequence encoding a functional Factor VIII protein wherein the nucleotide sequence is at least 90% identical to SEQ ID NO: 3.. The claim(s) does/do not include additional elements that are sufficient to amount to 
The rationale for this determination is provided below:
The isolated nucleic acid molecule having 90% sequence identity to SEQ ID NO: 3 reads on a 100% thus does not render the claimed embodiment as eligible. The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product. The same reasoning applies to claim 37 and 40 that recites that the nucleic acid encodes a protein with a modified structure because the nucleic acid is claimed not the protein; and a truncation still represents a consistent run of naturally occurring nucleotides, thus no meaningful limits are imposed by the claim limitations to set it apart from a natural product. The judicial exception is recited with general instructions to apply or use the judicial exception (claims directed to nucleic acid, vector and host cell, further characteristics that do not alter the structure of the DNA). The limitations recited in claim 38 means that the DNA is inside a vehicle but  does not per se represent a change in the structure of the nucleotides and the same is true for claims reciting ‘host cell’. 
An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face satisfies the hand of man, however it is concluded that the product is not markedly different in structure from the naturally occurring counterpart products.
Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972). 









Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple a assignees. A nonstatutory double paten ting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference cl aim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Ci r. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Ci r. 1993); In re Longi, 759 F.2d 887,225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214USPQ761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Inter net website contains terminal disclaimer forms which may be used. Please visit www.usDto.oov/patent/Datents-forms.The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AI A/26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

11.	Claims 34-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7-8 of US Patent No. 9,447,168.
The instantly claimed invention is directed to an isolated nucleic acid molecule comprising a nucleotide sequence encoding a functional Factor VIII protein, wherein the nucleotide sequence is at least 90% identical to SEQ ID NO:  3.
The patented claims are directed to a nucleic acid molecule….that encodes a Factor VIII protein and the nucleotide sequence is set forth in SEQ ID NO: 3. The dependent claims hereto and the patent also align as they are directed to host cell and vector. The patented claims are directed to “a B domain deletion” and the instantly claimed invention defines the encoded product as being a “B domain deleted protein”. Although the two sets of claim differ in scope they are obvious variations of each other, thus prima facie obvious.




Conclusion


12.	 No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).